DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Initial Remarks
	This action is in response to communication: 03/16/2021.  Claim 19 has been amended, claims 1-18 and 20 have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent No. 9,946,462) in view of Kaburlasos (U.S. Patent Pub. No. 2011/0047326).
Regarding claim 19, Li teaches a memory system comprising: a memory device and a controller (system 100 can include a memory 102, a memory 108, a compression circuit 104, and a data storage controller 106; the memory 102 may be a volatile memory – Col. 2: lines 47-55);
wherein the controller is suitable for: controlling the memory device to store target map data corresponding to a read request (controller can transmit an access command to the memory to retrieve a compression unit corresponding to the requested compressed mapping table entry – Col. 10: lines 58-66); 
storing information for the target map data in the memory, the information indicating whether the target map data is compressible loading the target map data from the memory device; determining whether the target map data is compressible based on the information (may compress the data groups using different compression algorithms to achieve a highest possible compression ratio; The compression algorithms may be selected based on characteristics of the data in the data groups, such as whether the data has unique patterns, repeated patterns, sequential patterns, and so forth; can mean that some of the parameters of the mapping table entries in the subset can have a higher compression ratio than parameters of the other mapping table entries (i.e. using information stored to determine whether the data can be compressed and to what extent) – Col. 6: lines 23-50);
compressing the target map data when it is determined that the target map data is compressible (compressing uncompressed LBA to physical address mappings to produce compressed LBA to physical address mappings – Col. 3: lines 15-18); and 
storing the compressed target map data (receiving the compression unit and storing the compression unit to a buffer – Col. 12: lines 35-37; can include storing the uncompressed portion of the mapping table entries from the compressed data groups and the uncompressed portion(s) of the mapping table entries from the data groups that were not successfully compressed into a buffer – Col. 12: lines 63-67).
Li may not necessarily teach a memory, which includes a retention area and a non-retention area, storing in the retention area, wherein, when the memory system enters a sleep mode, the controller supplies power to the retention area, and does not supply power to the non-retention area, 2   App. No.: 16/381,235wherein, when the memory system switches from the sleep mode to a normal mode, the controller supplies power to the retention area and the non-retention area and loads the target map data from the retention area without reloading the target map data from the memory device.
Kaburlasos teaches a memory, which includes a retention area and a non-retention area (DRAM/volatile memory comprising a first location (a non-retention area which does not retain power/data during sleep mode (i.e. allowed to leak)) and a second location (retention area retaining data/power during sleep mode – [0020]-[0026]), 
storing in the retention area (relocating contents of memory pages in the retained page map from a first location in a memory device to a second location; identifies a number of pages to be retained when the electronic device is placed into an sleep state – [0020]-[0021]; memory controller relocates data in DRAM; the memory controller may relocate contents of memory pages in the retained page map from a first location in a memory device to a second location (i.e. for retention in DRAM/volatile memory) – [0024]), wherein, when the memory system enters a sleep mode (receiving a signal to alter the operating state of the electronic device to a sleep state – [0020]), the controller supplies power to the retention area, and does not supply power to the non-retention area  (at end of this process the memory controller has freed up a number of DRAM banks and can initiate an sleep state entry during which some DRAM banks (i.e., banks which do not contain valid/useful data any more) are not placed in Self-Refresh state and are allowed to “leak” (operation 330), thereby reducing platform sleep state power consumption (i.e. data stored/moved to second location are retained and the data remaining in first location no longer receive power) – [0025]),2App. No.: 16/381,235
wherein, when the memory system switches from the sleep mode to a normal mode (when the platform later exits sleep state and transitions back to S0 state, the DRAM controller needs to reverse what it did during a sleep state entry), the controller supplies power to the retention area and the non-retention area (sleep state exit has been detected (operation 415), then control passes to operation 420 and the memory controller restores the DRAM configuration from the page relocation table; the memory controller removes the DRAM from Self-Refresh state, reads from DRAM the page relocation table and uses it to restore the original location of each memory page (i.e. power restored to the whole memory) – [0026]) and 
loads the target map data from the retention area without reloading the target map data from the memory device (Whenever the OS or some application attempt to access a page which was not retained in DRAM during sleep state, a page-fault occurs and the page is reloaded from the hard disk (i.e. if attempting to access data that is still stored/retained in DRAM/volatile memory, which was stored in second location, access to that data would be performed and would not require access to hard disk (i.e. non-volatile memory) to retrieve the data) – [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s storage of compressed mapping data in volatile memory to have a portion of the volatile memory to retain power/data (i.e. to select the mapping data for retention in volatile memory) during a sleep state and to then be able to retrieve that data from the volatile memory once out of sleep mode, as taught by Kaburlasos.  The suggestion/motivation for doing so would have been to permit the storing of mapping data in volatile memory, which provides faster access times, transfer rates, etc. (Li; Col. 2: lines 62-65) and be able to retain that information during a sleep state (and not have to rebuild the data/mapping table from the non-volatile memory), which allows the information to remain stored in the memory during the sleep state, which reduces the time required to restore the computing system to an operational state and also provides the opportunity to reduce power consumption.  (Kaburlasos; [0004]).  Therefore it would have been obvious to combine Li with .

Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed 03/16/2021, with respect to the rejection(s) of claim 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaburlasos (as described above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2014/0359330 – Reduced power mode of a cache unit; 
U.S. Patent Pub. No. 2014/0181558 – Reducing power consumption of volatile memory via use of non-volatile memory; 
U.S. Patent Pub. No. 9,229,876 – Method and system for dynamic compression of address tables in a memory; and 
U.S. Patent Pub. No. 6,385,113 – Method for operating an integrated circuit having a sleep mode.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137